DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 15 and 18-21, the phrases “homogeneous polypropylene (HoPP)” and “homogenous polypropylene (Ho-PP)” render the claim indefinite because it is unclear what is meant by this.  The instant specification at [0026] states that Ho-PP is homopolymer polypropylene.  For purposes of this office action, they will be interpreted as homopolymer polypropylene.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bayona et al. (US 2015/0343751 A1) in view of Stoll et al. (US 2017/0081486 A1).
Regarding claims 1-21, Bayona discloses a multilayer film for packaging food (abstract, [0003]), that may comprise five layers, including a core layer, intermediate layers B and D sandwiching the core layer and outer skin layers A and E (i.e. food-facing skin layer; exterior skin layer), wherein the core layer comprises 75-80 wt% polypropylene homopolymer and about 8 to about 25 wt% of an elastomer (i.e. overlapping 75 to 90 wt% homopolymer of PP; overlapping 10 to 20 wt% elastomer)([0007]-[0012]), wherein the core layer may have a thickness of about 25-100 µm (i.e. overlapping between 30 and 40 µm)([0016]), wherein intermediate layer B may comprise polypropylene homopolymer and 1-80 wt% peeling agent and may have a thickness between about 0.5 and about 6 µm (second intermediate layer; overlapping thickness between 2 and 8 µm; HoPP; overlapping 10-20 wt% peeling agent) ([0018]-[0020]), wherein the intermediate layer D may comprise a barrier layer for water vapor or oxygen, may have a thickness between about 0.5 and about 6 µm and may comprise propylene up to 90 wt% propylene, Ho-PP is exemplified and would have been obvious to use (first intermediate layer; overlapping comprising more than 80 wt% of a propylene selected from Ho-PP; overlapping thickness between 0.1 and 2.7 µm) ([0022], Table 1), wherein skin layers A and E comprise heat-sealable compositions and may comprise 
Given that there is no mention of BHT or BHA in the core layer and innermost skin layer, it is the examiner’s position that these layers are free of BHT and BHA. 
Bayona does not disclose that the core layer, food-facing skin layer and exterior skin layer each contain a natural or synthetic antioxidant or that the first intermediate layer contains a natural or synthetic antioxidant or that the antioxidant is selected among vitamin E, ascorbic acid, etc. or that the core layer comprises between 2 and 4 wt% antioxidant and the food-facing skin layer comprises between 2 and 4 wt% of antioxidant or that the food-facing skin layer comprises between 8 and 12 wt% antioxidant or that the core layer comprises between 2 and 4 wt% antioxidant and the food-facing skin layer and first intermediate layer each comprise between 2 and 4 wt% or 8 and 12 wt% or that the core layer comprises 1 to 8 wt % antioxidant, the food-facing skin layer comprises from 1 to 16 wt% antioxidant, wherein the antioxidant in the core and food-facing layers are selected from Vitamin E, Vitamin C and combinations thereof or that the first intermediate layer comprises from 8 to 12 wt % or 1 to 16 wt% 
Stoll discloses a multilayer film comprising polypropylene layers that may comprise 0.001-10 wt% antioxidant that may be Vitamin E or Vitamin C (ascorbic acid) (i.e. overlapping 2 to 4 wt%, 8 to 12 wt%, 1 to 16 wt%, 0.8 to 2.3 wt%; natural antioxidant; Vitamin E; Vitamin C; ascorbic acid) (abstract, [0001], [0057]-[0058]).
Bayona and Stoll are analogous art because they both teach about multilayered films comprising polypropylene layers.  It would have been obvious to one or ordinary skill in the art to incorporate the Vitamin E and/or Vitamin C into any of the layers of Bayona in the amounts disclosed by Stoll in order to provide a film having the advantage of protection from oxidative damage. 
Regarding claim 2, the skin layers of Bayona may comprise additives (i.e. treated) ([0023]), or may have an optional metalized layer applied to it (i.e. treated) ([0025])
Regarding claims 4 and 18-21, while Bayona teaches that the intermediate layer B is on the interior side of the core and intermediate layer D is on the exterior side of the core, it is the examiner’s position that it would have been obvious to interchange the placement of these layers because it would provide an equivalent film and/or to provide barrier properties closer to the food side of the package to prevent migration of water vapor or oxygen to the food to prevent spoilage.  It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.  Alternatively, given that the claims are directed to a film and only broadly 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES C YAGER/           Primary Examiner, Art Unit 1782